OEEICIALNOTICE FROM.CpURT OF CRIMINAL APPEALS OF TEXAS
                L,»"p.orBOX &308,'gapit©l station;rAUST-iNStfE-XAS 7.831 ii>ostage»pitneybowes
                STATE OF TEXAS            ,°«    &$Mk'S&:?;
                PENALTY FOR
                PRIVATE USE         _ „ , _ , _ _ 2|p 787Q1
                                                                     02 W
                                                                     0001401603NOV 09 2015

11/2/2015                          _             _
SMITH, PATRICIA JEAN            TJrtfQt^^§99472^                                WR-84,147-01
On this day, the application foralQ^^Wnt^of Habeas Corpus has been received
and presented to the Court.        ^g&^^Si^
                                                                            Abel Acosta, Clerk

                               PATRICIA JEAN SMITH
                               LOCKHART WORK FAC.                TDC# 1842740
                               P.O. BOX 1170                                      UTF
                               LOCKHART, TX 78644




AWRS3B      7SS44             M'lllM,"1¥l1MH'!'li'lllMlVl'l'l'l'l'-,''''l''l'11l'1,l1